Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
The rejection under 35 U.S.C. 102(a)(1) or 103 is withdrawn in view of Applicant’s amendments to the claims.
Specification
The disclosure is objected to because of the following informalities: 
	On page 12, lines 7-8, the phrase “has been deposited under” should read -- has been deposited and accepted under --.
	The Specification uses two different designations for the deposited variety ‘Hybrid Yellow Dark Center 70052828’; “SUO22=SUL1” and “SU022=SUL1”. Applicant must use a single designation, preferably the designation used in the deposit of biological material on 10 January 2014 at the NCIMB.
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities:  At line 1, “Viable” should read -- A viable --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	In the claims the limitation “SUO22+SUL1” lacks adequate written description in the Specification and is New Matter. The Examiner notes that the Specification uses the designation “SUO22=SUL” to designate the deposited variety ‘Hybrid Yellow Dark Center 70052828’ as described on page 12, lines 6-9.

	Claims 8-10 lack adequate written description.
Helianthus plant designated SU022+SUL1 [sic] with a second parent Helianthus plant and harvesting the resultant F1 [sic] hybrid Helianthus seed, and a seed produced from a plant grown from said resultant F1 hybrid seed (claim 10).
	Applicant describes the deposited variety ‘Hybrid Yellow Dark Center 70052828’ as being produced by crossing the commercial cytoplasmic sterile F1(?) hybrid variety ‘Junior’ with a pollen parent H. argophyllus variety selected from a single backcross of an open pollinated parental line on page 13 of the Specification. Consequently, the deposited variety ‘Hybrid Yellow Dark Center 70052828’ is at the least an F2 hybrid Helianthus plant. Applicant describes the deposited variety ‘Hybrid Yellow Dark Center 70052828’ predominantly by means of a deposit of biological material.
	Applicant does not describe what would essentially be F3 progeny, nor does Applicant describe “a genetic determinant responsible for an indeterminate phenotype”. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 are indefinite because “SUO22+SUL1” fails to set forth the metes and bounds of the claimed invention because the Specification uses the designation “SUO22=SUL1”.
	Claim 7 is indefinite because the plant of claim 1 would be at least an F2 hybrid produced by crossing a male sterile female F1 hybrid with a minimally selfed male parental line. Consequently, one could not produce an F1 hybrid starting with an F2 hybrid. Hence, the metes and bounds of claims 7-10 are unclear.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.






/David H Kruse/
Primary Examiner, Art Unit 1663